Citation Nr: 0216767	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  96-10 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a laceration to the left index finger with 
numbness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

This veteran had active service from March 1960 to September 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision by the Department of 
Veterans Affairs (VA) Anchorage, Alaska Regional Office (RO).  

The Board remanded the above matter in June 2000 for 
additional development, to include a current VA examination 
as to the extent of disability associated with the veteran's 
left index finger as well as to obtain additional VA and 
private medical records of treatment of the veteran's left 
index finger.  The Board has determined that the RO 
accomplished all requested directives and that nothing 
further is necessary to do for an equitable adjudication of 
this matter.  

In the rating decision dated in July 2001, the RO increased 
the evaluation of the veteran's left index finger laceration 
from a noncompensable evaluation to the current 10 percent.  
In that the rating criteria associated with muscoloskeletal 
disabilities, and in particular, related to ankylosis of the 
fingers, provides for higher ratings, and the veteran has not 
voiced an opinion otherwise, the matter on appeal is 
continued.   AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2.  Residuals of the veteran's laceration of the left index 
finger with numbness include subjective complaints of sensory 
loss along the ulnar aspect, and objective findings of full 
range of motion with swelling attributable to degenerative 
joint disease of the affected joint; they do not include 
findings of scars that limit body function or are identified 
as superficial, poorly nourished, ulcerative, tender, 
unstable, or painful.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for residuals of a laceration of the left index 
finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 
4.45, 4.1, 4.71, Diagnostic Codes 5225, 5229 (2001 and as 
amended effective July 26, 2002), and Diagnostic Codes 7803, 
7804, 7805 (2001 and as amended effective July 31, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
September 1994 rating decision, September 1995 statement of 
the case (SOC), the hearing in June 1995, Hearing Officer's 
Decision in January 1996, the Board decision in June 2000, 
the letter regarding the VCAA in May 2001, supplemental 
statements of the case (SSOC) dated in July, October, and 
December 2001, rating decision dated in July 2001 noting an 
increase in the evaluation of the disability on appeal, and 
development conducted throughout the period on appeal, the RO 
provided the veteran with the applicable law and regulations 
and gave adequate notice as to the evidence needed to 
substantiate his claims.  Revisions of pertinent rating 
criteria are explained below. In addition, the VCAA letter 
explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of the 
parties to secure evidence, and asked the veteran to submit 
or authorize VA to obtain outstanding evidence relevant to 
the appeal.  Thus, the Board is satisfied that the RO has 
duty provided all notice as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
several medical examinations, VA treatment records, Social 
Security records, laboratory tests, and obtained VA medical 
opinions.  The veteran has submitted private records from 
several medical providers.  Nothing further has been 
requested or authorized by the veteran with respect to 
obtaining any additional clinical evidence.  The Board finds 
that the duty to assist the veteran with the development of 
his claim is satisfied.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Thus, there 
is no indication that present review of the claim will result 
in any prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Pertinent Rating Criteria

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is 
considered an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999), cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such 
cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id., slip. op. at 9.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he/she should 
be compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Initially, the Board notes that the veteran's left index 
finger disorder was previously evaluated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2001) and 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805 (2001).  
Effective July 26, 2002, 38 C.F.R. § 4.71a, containing the 
pertinent rating criteria for evaluating ankylosis and 
limitation of motion of the index finger (found at Diagnostic 
Code 5225), was amended and an additional Diagnostic Code, DC 
5229, was added.  Additionally, 38 C.F.R. § 4.118, containing 
the rating criteria for evaluating disorders of the skin, was 
also recently changed, effective July 31, 2002.

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of VA 
(Secretary) to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, ratings 
based on the revised regulations may not be assigned prior to 
the effective date of the regulations.  

The Board is well aware of the fact that the veteran has not 
been provided with a copy of the new rating criteria.  In 
this case, however, the fact that the veteran may not have 
had the revised language of the new diagnostic codes is not 
detrimental to the veteran's claim for an increased rating 
because the revisions in the rating criteria provide no 
opportunity for a higher rating.  Setting the case aside for 
the sole purpose of providing the veteran with the new 
criteria prior to this Board decision will not benefit the 
veteran.  Therefore, the Board will proceed with this 
decision at this time, providing a full analysis of the 
veteran's claim under both the old and the new rating 
provisions. 

The veteran's laceration of the left index finger with 
numbness may be rated pursuant to Diagnostic Code 5225.  This 
Code provides the rating criteria for ankylosis of the index 
finger.  Under the former version of this Code, a 10 percent 
evaluation is warranted when the ankylosis of the minor index 
finger is favorable or when the ankylosis of the minor index 
finger is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5225 (2001).  

The current version of 38 C.F.R. § 4.71a, Diagnostic Code 
5225 (effective July 26, 2002) does not provide for a higher 
rating.  The new version also provides for a 10 percent 
evaluation when the ankylosis of the minor index finger is 
favorable or when the ankylosis of the minor index finger is 
unfavorable.  A note added to DC 5225 provides for 
consideration of whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Also, the 
amended provisions for evaluating limitation of motion of 
individual digits now contain the new Code, Diagnostic Code 
5229.  Under this Code, a 10 percent rating is warranted for 
limitation of motion of the index or long finger with a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A noncompensable rating is for 
application with a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and; 
extension is limited by no more than 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5229 (effective July 26, 2002).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The veteran's residuals of a laceration to the left index 
finger may also be rated pursuant to diagnostic codes found 
under both the former and the current versions of 38 C.F.R. § 
4.118, for rating skin disorders.  The former version of 
Diagnostic Code 7803 provides for a 10 percent rating for a 
superficial, poorly nourished scar of the skin with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  
Diagnostic Code 7803 as effective July 31, 2002, similarly, 
provides for a 10 percent evaluation for superficial, 
unstable scars.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar, and a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (effective July 31, 2002).

Pursuant to the former provisions of Diagnostic Code 7804, 
superficial, tender and painful scars are rated as 10 percent 
disabling when shown on objective demonstration.  It is noted 
that the 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on the 
tip of finger or toe, and the rating may exceed the 
amputation value for the limited involvement. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  The current 
version of Diagnostic Code 7804 provides for the same rating, 
10 percent, for scars that are superficial or painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective July 31, 2002).

Pursuant to both the former and the current versions of 
Diagnostic Code 7805, scars may also be rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001 and as effective July 31, 2002).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2001).

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2001).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain both on active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2001).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2001).  


Analysis

The determinative issue in this case is whether the veteran 
is entitled to an increased evaluation above the current 
10 percent for his laceration of the left index finger with 
numbness.  

The Board notes at the outset that the veteran disagreed with 
the initial rating action in September 1994, in which service 
connection for laceration of the left index finger was 
granted and assigned a noncompensable evaluation.  Thus, in 
light of Fenderson supra, 12 Vet. App. at 119, the Board has 
reviewed the record as a whole in arriving at its conclusion.  
For the reasons and bases set forth below, the Board has 
determined that no additional compensation above the current 
10 percent is warranted for the veteran's laceration of the 
left index finger disability.  

On a review of the past medical history and records to date, 
the Board notes that the veteran currently is rated at the 
highest evaluation available pursuant to the VA Rating 
Schedule under the current and former versions of Diagnostic 
Code 5225 and the recently added Diagnostic Code 5229.  
38 C.F.R. § 4.71a, Diagnostic Code 5225 (2001 and as amended 
effective July 26, 2002).  Absent extremely unfavorable 
ankylosis, rated as an amputation, the veteran's laceration 
of the left index finger generally cannot be rated any higher 
than the current rating. 

Turning to analysis under 38 C.F.R. § 4.118, for rating skin 
disorders, the Board notes that the clinical evidence of 
record does not support that impairment associated with his 
left index finger is productive of a superficial, unstable 
scar or a superficial, poorly nourished scar of the skin with 
repeated ulceration.  Thus, neither the former nor the 
current versions of Diagnostic Code 7803 are not applicable 
under these facts.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2001 and as amended effective July 31, 2001).  Moreover, the 
medical records associated with the veteran's claims folder 
also do not support that the veteran's laceration of the left 
index finger demonstrates superficial, tender and painful 
scars so as to warrant a rating under either the new or old 
version of Diagnostic Code 7804.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001 and as amended effective July 31, 
2001).  Additionally, there is no scarring that is productive 
of limitation of motion.  Therefore, Diagnostic Code 7805 
also does not apply herein.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2001 and as amended effective July 31, 2001).  

For the sake of clarity, the Board notes that the veteran has 
alleged on many occasions that his injury to the left index 
finger resulted in the development of subclavian steal 
syndrome, which in turn, caused him to suffer a stroke.  
There are multiple records of file that deal with the 
question as to the possible relationship between the 
laceration of the left index finger and his alleged 
subclavian steal syndrome, and whether in fact, there was an 
actual diagnosis of subclavian steal syndrome and evidence of 
a stroke.  The Board notes that the conclusions reached in 
this regard, when viewing the evidence as a whole, are that 
there was no diagnosis of subclavian steal syndrome, but, 
rather, that there was evidence of an occluded proximal left 
subclavian artery, which likely has contributed to some of 
the symptoms of weakness in the left arm as noted by the 
veteran.  Service connection for subclavian steal syndrome 
has been denied, as has service connection for residuals of a 
stroke or transient ischemic attack.  Nonetheless, on many of 
the examinations contained within the claims folder, reports 
have included discussions of this nature due to the veteran's 
complaints and contentions.  

On a review of the clinical evidence, essentially, on VA 
examination in February 1994, nothing was evident more than a 
small superficial laceration on the medial aspect of the 
proximal interphalangeal (PIP) joint and the distal 
interphalangeal (DIP) joint.  

On VA examination in June 2000, the veteran complained of 
numbness at the left index fingertip.  A history of decreased 
left arm circulation was indicated, a well-healed, nontender 
scar was noted and there was evidence of decreased sensation 
in the ulnar aspect.  The left index finger was indicative of 
arthritis, but the examiner noted that the arthritis was not 
a product of the inservice injury to the left index finger.  
A normal range of motion was reported with mild bony 
swelling, thought not to be related to the veteran's 
inservice injury of the left index finger.  Overall, the 
examiner indicated a subjective loss of sensation affecting 
the radial interdigital nerve of the left index finger as 
reported by the veteran.  

Electrodiagnostic consultation conducted in March 2001 
revealed sensory loss along the ulnar aspect of the index 
finger of the left hand.  On direct examination, the examiner 
noted a well-healed scar and no evidence of inflammation.  On 
electrodiagnostic testing, the examiner noted that nerve 
conduction studies of the radial and ulnar digital branch of 
the index finger were performed.  Noted is that the radial 
digital branch was fairly symmetric with respect to distal 
latency and sensory evoked response.  The ulnar digital 
branch of the index finger showed a 50 percent drop in 
sensory nerve action potential compared to the contralateral.  
The sensory distal latency was normal and symmetric.  The 
left median sensory distal latency to digit 3 was prolonged.  
The left median motor distal latency was prolonged and the 
left ulnar motor and sensory conduction velocity was normal.  
Overall, there was no evidence of a subacute or chronic 
neurogenic pattern in the ulnar nerve distribution.  The 
impression given was partial axonotmesis of the ulnar digital 
branch of the left index finger.  There was no evidence of 
ulnar neuropathy.  

VA outpatient records extending from May 2000 to August 2001 
generally document treatment for the veteran's other 
disabilities, not the subject of this matter on appeal.  

VA examination conducted in March 2001 pursuant to the Remand 
directives notes that impairment associated with the left 
index finger disability would not affect the veteran's 
ability to grasp or hold items, and did not lead to weakness 
in the affected hand.  However, the examiner did note that 
the veteran's disability would impair his coordination and 
interfere with certain activities, such as buttoning shirts, 
fine coordination, holding screws, needles, etc.  Loss of 
coordination was fairly limited and all range of motion 
testing revealed no restrictions.  The skin was normal in 
appearance, there were no ulcers or abrasions, and no 
excessive calluses.  The examiner noted that the veteran 
experienced mild allodynia and mild hypesthesia in the 
distribution of the ulnar branch.  Overall, the examiner 
concluded that the veteran would experience very little 
interference in his ability to function and should not be 
prevented from performing any type of activity.  

In a letter received into the record in October 2001, it is 
noted that the veteran was determined to be eligible for 
Social Security Income benefits.

In light of the foregoing, the Board notes that additional 
compensation over and above the current 10 percent for the 
veteran's laceration of the left index finger is not 
warranted.  In general, other than a subjective loss of 
sensation affecting the radial interdigital nerve of the left 
index finger, there are no clinical data that reflect any 
limitation of motion or other than limited or mild symptoms 
associated with neuropathy.  Further, scarring is well-healed 
without symptoms, the skin is normal in appearance, and the 
veteran's symptoms overall appear no greater than mild in 
nature.  Thus, the current 10 percent evaluation represents 
the level of impairment associated with the veteran's left 
index finger disability.  In this regard, his increased 
rating claim is denied.  

Furthermore, given the clinical evidence of record, the Board 
also notes that 38 C.F.R. §§ 4.45 and 4.59 as noted herein do 
not provide for a higher evaluation than the current 
10 percent for the veteran's left index disability, because 
there are no clinical data to support painful limitation of 
motion.  

The Board wishes to point out that according to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88 (1996).

A review of the evidentiary record does not show that the 
veteran's left finger disability per se has resulted in 
marked interference with employment or frequent periods of 
hospitalization.  Indeed, there is no evidence of routine 
medical treatment for the service-connected left finger 
disability, much less hospitalization.  

In addition, there is no evidence that the veteran's service-
connected left finger disability presents an unusual 
disability picture.  While the Board acknowledges the 
veteran's assertions of occasional pain or numbness, such 
impairment is already contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of 
laceration to the left index finger.  Gilbert, 1 Vet. App. at 
53.


ORDER

An evaluation in excess of 10 percent for residuals of a 
laceration of the left index finger with numbness is denied. 

 


		
	WAYNE M. BRAEUER  
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  




In the meanwhile, please note these important corrections to 
the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

